t c memo united_states tax_court john d and kim m hinterleitner petitioners v commissioner of internal revenue respondent docket no filed date john harrison wegge for petitioners donna l pahl for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6404 to review the commissioner’s determination not to abate interest for through following respondent’ sec_1john d hinterleitner mr hinterleitner and kim m hinterleitner petitioned the court on date john harrison wegge entered his appearance on date at trial concession that the commissioner will abate all interest accruing after date we determine whether the commissioner abused his discretion under sec_6404 by not abating more of the interest we hold he did not unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact most facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners resided in phillips ranch california when their petition was filed with the court petitioners filed their form_1040 u s individual_income_tax_return on date claiming an overpayment of dollar_figure a notice_of_deficiency for was issued to them listing a deficiency of dollar_figure plus a penalty they did not petition the court with respect to this notice on date the commissioner assessed the deficiency penalties and interest on date a notice_of_federal_tax_lien nftl was filed with respect to this assessment petitioners filed their form_1040 on date with a balance due of dollar_figure they did not submit this balance with their return on date the commissioner assessed petitioners’ unpaid liability for including a penalty and interest an nftl was filed on date with respect to this assessment petitioners filed their form_1040 on date with a balance due of dollar_figure petitioners did not submit this balance with their return on date the commissioner assessed petitioners’ unpaid tax_liability for including penalties and interest an nftl was filed on date with respect to this assessment mr hinterleitner had unpaid employment_taxes for these taxes including interest were assessed on date an nftl was filed on date with respect to this assessment in petitioners entered into an installment_agreement to make payments on their through income_tax liabilities and on mr hinterleitner’s employment_tax liabilities for in date petitioners wanted to refinance some real_property but were unable to do so without addressing the outstanding nftls petitioners met with revenue_agent ruben villareal mr villareal on date to discuss the refinancing and nftls pursuant to mr villareal’s suggestion petitioners filed with the commissioner form sec_843 claims for refund and request for abatement for and these forms were signed by petitioners on date and received by the commissioner on date on date respondent issued a notice of final_determination disallowing these claims opinion as applicable to and sec_6404 permits the commissioner to abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in payment is attributable to the officer’s or employee’s being erroneous or dilatory in performing a ministerial_act as applicable to sec_6404 permits the commissioner to abate interest with respect to any unreasonable error or delay resulting from managerial or ministerial acts see sec_301 and of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 effective for interest accruing with respect to deficiencies for taxable years beginning after date the temporary regulations interpreting sec_6404 define a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and the record does not explain why these forms were received by the commissioner months after petitioners signed them that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date the final regulations under sec_6404 which were issued on date generally effective with respect to interest accruing on deficiencies or payments of tax for taxable years beginning after date provide the same definition sec_301_6404-2 proced admin regs the final regulations note that a managerial act is an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs we review for abuse_of_discretion the commissioner’s determination denying an abatement of interest see sec_6404 113_tc_145 we find no abuse_of_discretion here petitioners have not established any unreasonable error or delay on behalf of the commissioner in performing a ministerial or managerial act that occurred before date in fact the record indicates that the interest accruals before date were merely the result of petitioners’ failure to pay the entire balance owed and not the result of an employee of the irs being erroneous or dilatory in performing a ministerial or managerial act given that petitioners have not established that respondent abused his discretion as to his determination of the disputed interest we sustain that determination to reflect respondent’s concession decision will be entered under rule
